Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a compound of formula (I-1) in the reply filed on 4 August 2021 is acknowledged.  A search of formula (I-1) is extended to compounds in which R2 is not a ring directly attached to the tetracyclic core of formula (I-1).  There is an undue burden to search and apply art to the entire genus of a compound of formula (I-1) due to the combination of variables, Y, X, R1, and R2 together.  Claims 1-13 are pending and examined on the merits.
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  it contains multiple periods and a further embodiment that specifies how C1 bonds to C11, C10, C9, or ( C )-8.  Claim 7 contains subject matter that has not been searched.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification is enabling for treatment of acute myeloid leukemia with a compound of formula (I-1).  The specification does not reasonably provide enablement for neither for prevention of a disease associated with FLT3 nor the treatment or prevention of the scope of diseases claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

Consideration of the relevant factors sufficient to establish a prima facie case for lack of enablement is set forth herein below:
The nature of the invention and (2) the breadth of the claims:
The claims are drawn to treatment or prevention of a disease associated with FLT3 with a compound of formula (I-1).  A compound of formula (I-1) is a partially aromatic tetracyclic compound wherein one the rings is an embedded pyridine ring.  Thus, the claims taken together with the specification imply a compound of formula (I-1) can treat or prevent a disease associated with FLT3.

    PNG
    media_image1.png
    169
    285
    media_image1.png
    Greyscale

The state of the prior art and (4) the predictability or unpredictability of the art:
KRAUSE (The New England Journal of Medicine, 2005, 353:2, 172-187) describes the following ideas: FMS-like tyrosine kinase (FLT3) inhibition is linked to amelioration of acute myeloid leukemia (page 174, column 1, paragraph 2); and more research is needed understand the role of tyrosine kinases in the treatment of cancer (page 182, column 1, paragraph 2 to page 184, column 2, paragraph 2).  
The chance of getting prostate cancer can be prevented through lifestyle changing means, not medicinal means.  Further discussion in needed to see if prostate cancer can be prevented (“Prevention-Prostate Cancer Foundation (PCF)”, http://www.pcf.org/site/c.leJRIROrEpH/b.5802029/k.31EA/Prevention.htm, accessed 18 April 2016, 
attached as PDF).	
The relative skill of those in the art:

The amount of direction or guidance presented and the presence or absence of working examples:
The specification has provided guidance for treatment of acute myeloid leukemia  with a compound of formula (I-1).  
The specification does not provide guidance for the prevention of disease associated with FLT3 or the treatment or prevention of the scope of diseases claimed.  
The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to treating or preventing a disease associated with FLT3 and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “prodrug” is unclear.  Applicants have not provided a definition in the claims or specification.  ZAWILSKA (Pharmacological Reports, 2013, 65, 1-14) describes common prodrugs (page 3, figure 1).  Do applicants intend prodrugs like these to be encompassed by the instant claims?  For example, when R1 is NH2, an amide, carbamate, N-Mannich base, or imine (among other possibilities) can be formed.  

    PNG
    media_image2.png
    462
    754
    media_image2.png
    Greyscale

Claim 4 is unclear because C1, C11, C10, and C9 are not clearly shown in claim 1.  What does the phrase “C9 or 8” refer to?  Is it meant to be C8?  If it is, C8 is not show in claim 1.  The phrase “-OC14alkyl, F, CN, -OC14alkyl, C14alkyl or haloC1.4alkyl bonds to C10 when P is -C-“ does not make sense.  What are the substituents attached to?
Claim 8 recites the limitation of a pharmaceutically acceptable ester.  There is insufficient antecedent basis for this limitation in the claim because claim 1 refers to a pharmaceutically acceptable salt.
Regarding claim 12, the text in parentheses renders the claim unclear and is interpreted as "for example" language. The claim is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  As one example, do applicants desire to claim “lung cancer” generally or the specific types listed in parentheses?  The same logic applies to the other recitations like this in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HUANG (US 8927717, issued 6 June 2015).  Huang describes compounds N1-N19, N23, and N25-N32 (columns 30-36, table 1).  In the specified compounds, the following definitions apply: Y is CH; n is one; X is S; and R2 is selected from NH-[Me, Et, propyl, n-butyl, 4-methylpentyl, pentyl, di[methyl or ethyl]aminoethylene, hydroxyethylene, hydroxypropylene, hydroxybutylene, 1-ethyl-2-hydrocy-ethylene, 1,3-dimethylbutylene, aminoethylene, NH-ethylene-NH-ethylene-OH, NH-ethylene-morpholine, NH-propylene-NMe2, NH-propylene, NEt2, NH-propylene-NH-ethylene-OH, NH-methylene-thiophene, NH-benzyl, wherein the phenyl ring is unsubstituted or substituted, NH-methylene-pyridine,  NH-methylene -benzo[d][1,3]dioxole, or NH-ethylene-phenyl.  Pharmaceutical compositions are described (column 51, lines 19-21, claim 4).  

    PNG
    media_image3.png
    109
    129
    media_image3.png
    Greyscale


Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TZENG (US PGPub 20190111987, published 30 April 2009).  Tzeng describes compound 5i (page 10 and table 1, page 12).

    PNG
    media_image4.png
    132
    170
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    178
    263
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    344
    503
    media_image6.png
    Greyscale

Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSENG (Journal of Medicinal Chemistry, 2011, 54, 3103-3107).  Tseng describes compounds 6b, 8a, and 11 (page 3104, scheme 1).  In the specified compounds, the following definitions apply: Y is CH and n is one;  X is absent and n is zero; and R2 is selected from NHMe, OMe, and OEt.

    PNG
    media_image7.png
    414
    382
    media_image7.png
    Greyscale

Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TSENG (Bioorganic and Medicinal Chemistry, 2012, 20, 4397-4404).  Tseng describes compounds 5a-6j (page 4399, table 1).  In the 1 is OMe; and R2 is selected from NH[ethylene or propylene]-NMe2; NH-phenyl substituted with one instance of Cl, 2 instances of F, 1 Cl and 1 F, one instance of OMe, two instances of OMe, and one instance of COMe..

    PNG
    media_image8.png
    559
    810
    media_image8.png
    Greyscale

Allowable Subject Matter
Claims 1-13 are not presently allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The first compound recited in claim 7 is free of the prior art because TZENG (US PGPub 20190111987, published 30 April 2009) does not describe a compound in which R1 is F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOBLE E JARRELL whose telephone number is (571)272-9077. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOBLE E JARRELL/Primary Examiner, Art Unit 1699